FILED
                             NOT FOR PUBLICATION                           FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARK A. GODWIN,                                  No. 14-16145

                Plaintiff - Appellant,           D.C. No. 1:13-cv-00950-GSA

  v.
                                                 MEMORANDUM*
ADAM CHRISTIANSON; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                            Submitted February 17, 2015***

Before:         O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Former California state prisoner Mark A. Godwin appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Godwin consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
access to the courts. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion the district court’s denial of leave to amend, Chappel v. Lab.

Corp. of Am., 232 F.3d 719, 725 (9th Cir. 2000), and we affirm.

       The district court did not abuse its discretion by dismissing Godwin’s first

amended complaint without leave to amend after concluding that further

amendment would be futile. See Chodos v. West Publishing Co., 292 F.3d 992,

1003 (9th Cir. 2002) (“[W]hen a district court has already granted a plaintiff leave

to amend, its discretion in deciding subsequent motions to amend is particularly

broad.” (citation and internal quotation marks omitted)); Chappel, 232 F.3d at 725-

26 (“A district court acts within its discretion to deny leave to amend when

amendment would be futile[.]”); see also Lewis v. Casey, 518 U.S. 343, 348-49

(1996) (requiring a litigant asserting an access to courts claim to show actual

injury, such as prejudice to planned or existing litigation); Hebbe v. Pliler, 627
F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must still present factual allegations sufficient to state a

plausible claim for relief).

       AFFIRMED.




                                            2                                         14-16145